DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1, 3-5, 12-15, and 17-20 were amended in an amendment filed on March 31, 2021.
Claims 1-20 are pending and are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Keremane et al. (U.S. Patent No. 10,503,619)  in view of Gokhale et al. (U.S. Patent Publication No. 2014/0337664) in further view of Raissinia et al. (U.S. Patent Publication No. 2015/0350027).

Claim 1
Regarding claim 1, Keremane discloses:
A method comprising: 
by a storage manager, identifying one or more data storage volumes to be backed up in a backup job, wherein the storage manager executes on a computing device comprising one or more processors and computer memory (Keremane: Figure 2; Col. 6, Lines 21-54), and 
by the storage manager, determining that a first data storage server cluster, which is configured to host the one or more data storage volumes, is partnered with a second data storage server cluster (Keremane: Figure 3; Col. 9, Lines 13-48); and
by the storage manager, determining that the first data storage server cluster has failed over to the second data storage server cluster, which is currently hosting the one or more data storage volumes (Keremane: Figure 3; Col. 9, Lines 13-48).
 
Further regarding claim 1, Keremane does not explicitly disclose, but Gokhale teaches:
by a storage manager, identifying one or more data storage volumes to be backed up in a backup job (Gokhale: ¶ [0007]), 
wherein the storage manager manages storage operations including the backup job in a data storage management system (Gokhale: ¶ [0007]); and
based on the determining that the first data storage server cluster is partnered with the second data storage server cluster and further that the second data storage server cluster is currently hosting the one or more data storage volumes to be backed up in the backup job, assigning by the storage manager a second set of backup resources comprising at least one media agent to back up the one or more data storage volumes from the second data storage server cluster to one or more data storage devices that are in communication with the at least one media agent (Gokhale: ¶ [0013] (instructing, by the failover storage manager, a secondary copy application installed on a computing device within the information management cell to perform a secondary copy operation in which the primary data generated by the client computing device is stored as a secondary copy in a second secondary copy file format different than the first secondary copy file format.);  ¶ [0077]-[0078]  (duplication of the same methodology to all storage devices (volumes) in the system is performed since the system can organize data in multiple granularities); ¶ [0095]-[0096]  (multiple client devices and their volumes of primary data need to be protected (i.e. create backups for said volumes)); ¶ [0107] (use of media agents)).



Further regarding claim 1, Keremane in view of Gokhale does not explicitly disclose, but Raissinia teaches:
wherein the second set of backup resources assigned for the backup job are closer to the second data storage server cluster, based on a measure of proximity, than a first set of backup resources that are closer, based on the measure of proximity, to the first data storage server cluster (Raissinia: Abstract; ¶ [0006]; ¶ [0061]-[0063]).

Raissinia teaches a system included in a neighbor aware network (NAN), wherein the system enables devices to change NAN operating modes based on proximity (Raissinia: Abstract; ¶ [0006]) and determining, at a first device of a NAN, a proximity of the first device to a second device of the NAN.  For example, the first device may determine a proximity of the first device to the NAN master device by performing the proximity determination operations (Raissinia: ¶ [0061]-[0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Raissinia in conjunction with the storage cluster system taught by Keremane in view of Gokhale.  One of ordinary skill in the art would be motivated to do so in order to provide a system that is able to assign backup jobs based on identifying the closest server based on proximity in order to have that server process the task, thus reducing the network traffic in the NAN (Raissinia: ¶ [0006]).

Claims 2-11
	Regarding claim 2, Keremane in view of Gokhale and Raissinia discloses:
The method of claim 1, wherein for backing up data from a partnered data storage server cluster, the storage manager is configured to assign backup resources that are closer, based on the measure of proximity, to whichever one of (i) the first data storage server cluster and (ii) the second data storage server cluster is currently hosting the one or more data storage volumes to be backed up in the backup job (Gokhale: ¶ [0007] (discloses the system including a failover storage manager, the failover storage manager can be activated, and backups can be performed at the direction of the failover storage manager); ¶ [0012] (discloses upon detecting a reestablishment of connectivity to the main storage manager; and subsequent to reestablishment of connectivity to the main storage manager, restores the secondary copy stored in the second secondary copy file format to obtain restored data that is no longer in the second secondary copy file format); Raissinia: Abstract; ¶ [0006]; ¶ [0061]-[0063]).

Gokhale does not explicitly disclose the storage manager is configured to assign backup resources that are closer, based on the determination of proximity.  However, Raissinia teaches performing proximity determination operations to detect nearby devices and changing operating modes (corresponding to the assignment of resources in the claim) based on proximity (Raissinia: Abstract; ¶ [0006]; ¶ [0061]-[0063]).  When viewed in combination with the failover between clusters taught by Keremane, Keremane in view of Gokhale and Raissinia teaches the assignment of backup resources based on proximity as described in the claim.

Regarding claim 3, Keremane in view of Gokhale and Raissinia discloses:
The method of claim 1, wherein a storage policy for a subclient defined by the one or more data storage volumes specifies that the first set of backup resources are to be used for backing up the subclient (Gokhale: ¶ [0014] (discloses the system maintain a policy and initiate a secondary copy operation according to the storage policy)); and 
wherein for backing up data from a partnered data storage server cluster, the storage manager is configured to assign backup resources that are closer, based on the measure of proximity, to whichever one of (i) the first data storage server cluster and (ii) the second data storage server cluster is currently hosting the one or more data storage volumes to be backed up in the backup job (Gokhale: ¶ [0007] (discloses the system including a failover storage manager, the failover storage manager can be activated, and backups can be performed at the direction of the failover storage manager); ¶ [0012] (discloses upon detecting a reestablishment of connectivity to the main storage manager; and subsequent to reestablishment of connectivity to the main storage manager, restores the secondary copy stored in the second secondary copy file format to obtain restored data that is no longer in the second secondary copy file format); Raissinia: Abstract; ¶ [0006]; ¶ [0061]-[0063]).

Gokhale does not explicitly disclose the storage manager is configured to assign backup resources that are closer, based on the determination of proximity.  However, Raissinia teaches performing proximity determination operations to detect nearby devices and changing operating modes (corresponding to the assignment of resources in the claim) based on proximity (Raissinia: Abstract; ¶ [0006]; ¶ [0061]-[0063]).  When viewed in combination with the failover between clusters taught by Keremane, Keremane in view of Gokhale and Raissinia teaches the assignment of backup resources based on proximity as described in the claim.

Regarding claim 4, Keremane in view of Gokhale and Raissinia discloses:
The method of claim 1, wherein the second set of backup resources are assigned for the backup job even though the first set of backup resources are currently operational (Gokhale: ¶ [0003] (discloses the system may perform backup on a schedule basis)), 
based on the second set of backup resources being closer to the second data storage server cluster than the first set of backup resources, based on the measure of proximity (Raissinia: Abstract; ¶ [0006]; ¶ [0061]-[0063]).



Regarding claim 5, Keremane in view of Gokhale and Raissinia discloses: 
The method of claim 1, wherein for backing up data from a partnered data storage server cluster, the storage manager is configured to confirm whether the first data storage server cluster has failed over to the second data storage server cluster before assigning backup resources for the backup job (Gokhale: ¶ [0007] (discloses the system including a failover storage manager, the failover storage manager can be activated, and backups can be performed at the direction of the failover storage manager)).

Regarding claim 6, Keremane in view of Gokhale and Raissinia discloses: 
The method of claim 1, wherein the measure of proximity comprises geographic distance (Raissinia: ¶ [0006] (determination of proximity in a neighbor aware network (NAN) topology); ¶ [0038] (proximity measurement can be determined by converting round trip time (RTT) of ACK to distance)).

Regarding claim 7, Keremane in view of Gokhale and Raissinia discloses: 
determination of proximity in a neighbor aware network (NAN) topology)).

Regarding claim 8, Keremane in view of Gokhale and Raissinia discloses: 
The method of claim 1, wherein the first set of backup resources are associated with the first data storage server cluster, and wherein the second set of backup resources are associated with the second data storage server cluster (Gokhale: ¶ [0013] (instructing, by the failover storage manager, a secondary copy application installed on a computing device within the information management cell to perform a secondary copy operation in which the primary data generated by the client computing device is stored as a secondary copy in a second secondary copy file format different than the first secondary copy file format.);  ¶ [0077]-[0078]  (duplication of the same methodology to all storage devices (volumes) in the system is performed since the system can organize data in multiple granularities); ¶ [0095]-[0096]  (multiple client devices and their volumes of primary data need to be protected (i.e. create backups for said volumes))).

Regarding claim 9, Keremane in view of Gokhale and Raissinia discloses:
The method of claim 1, wherein a file system subclient is defined by the one or more first data storage volumes, and wherein the backup job backs up the file system subclient using the second set of backup resources (Gokhale: Figure 1E; ¶ [0077]-[0078]  (duplication of the same methodology to all storage devices (volumes) in the system is performed since the system can organize data in multiple granularities); ¶ [0095]-[0096]  (multiple client devices and their volumes of primary data need to be protected (i.e. create backups for said volumes)); ¶ [0250]  As shown in Fig. 1E, “the primary storage device 104 includes primary data 112A, which is associated with a logical grouping of data associated with a file system, and primary data 112B, which is associated with a logical grouping of data associated with email. Although for simplicity the logical grouping of data associated with the file system is referred to as a file system sub-client, and the logical grouping of data associated with the email is referred to as an email sub-client, the techniques described with respect to FIG. 1E can be utilized in conjunction with data that is organized in a variety of other manners.” Therefore the implementation of the backup methodology can be interpreted to apply to any granularity (i.e. volumes))).

Regarding claim 10, Keremane in view of Gokhale and Raissinia discloses:
The method of claim 1, wherein the storage manager identifies the one or more data storage volumes based on information received from a data agent (Gokhale: ¶ [0129] (Discloses the storage manager may also track information that permits it to select, designate, or otherwise identify content indices, deduplication databases, or similar databases or resources or data sets within its information management cell (or another cell) to be searched in response to certain queries.  When viewed in combination with Keremane, this would apply to a cluster.)).

Regarding claim 11, Keremane in view of Gokhale and Raissinia discloses:
The method of claim 1, wherein a subclient is defined by an association with an application, and wherein a data agent specific to the application identifies that at least one snapshot of application data is stored in the one or more first data storage volumes, and wherein the backup job backs up the at least one snapshot using the second set of backup resources (Gokhale: ¶ [0077]-[0078]  (duplication of the same methodology to all storage devices (volumes) in the system is performed since the system can organize data in multiple granularities);  ¶ [0087]-[0089]  (creation of snapshots which can be stored as backups); ¶ [0095]-[0096]  (multiple client devices and their volumes of primary data need to be protected (i.e. create backups for said volumes)).

Claims 12-16
	Claim 12 contains limitations for a system which are similar in scope to the limitations for the method described in claims 1-2, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claims 13-15 contain limitations for a system which are similar in scope to the limitations for the method described in claims 3-5, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 16 contains limitations for a system which are similar in scope to the limitations for the method described in claims 6-7, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 17-20
	Claim 17 contains limitations for a computer readable medium which are similar in scope to limitations for the method in claims 1-3, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 18 contains limitations for a computer readable medium which are similar in scope to limitations for the method in claim 11, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 19 contains limitations for a computer readable medium which are similar in scope to the limitations for the method in claim 10, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.
Claim 20 contains limitations for a computer readable medium which are similar in scope to the limitations for the method in claim 3, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Response to Arguments
Applicant's arguments filed on March 31, 2021, have been fully considered and are persuasive.  Applicant presents arguments that the interpretation in the previous Office action that the “information management cell” in Gokhale is a data storage server cluster as recited in claim 1 draws a false analogy because Gokhale’s “information management cell” is not partnered with another such cell.  Applicant further argues that “Gokhale's storage manager cannot be analogized to the partnered data storage server clusters of claim 1, at least because a storage manager is expressly recited in claim 1 as another component that determines that the first and second data storage server clusters are partnered with each other. Thus, the storage manager cannot be one of the recited data storage server clusters of amended claim 1.”
Upon consideration of the amended independent claims, the Examiner disagrees regarding whether the storage manager taught by Gokhale cannot be part of the recited data storage server clusters because the amended claims, as currently written, do not expressly describe the storage manager as being separate from one of the clusters.  As such, the storage manager in the claims describes functionality which corresponds to the failover storage manager taught by Gokhale.  However, the Examiner agrees with applicant’s arguments that the 
However, upon consideration of the amended claims and further search of the prior art, a new ground(s) of rejection is made in view of Keremane which teaches the use of failover controllers with storage clusters.  The failover controller taught by Keremane corresponds to the failover storage manager taught by Gokhale and the storage manager recited in the claims.  
When combining references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, it is maintained that the combination of Keremane, Gokhale, and Raissinia teach the amended claims, as detailed in the above rejections.
Accordingly, claims 1-20 remain rejected as detailed above.  In view of the new grounds of rejection recited herein, this Office action is being made non-final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113